United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL LAW ENFORCEMENT TRAINING
CENTER, Glynco, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-934
Issued: August 4, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 12, 2014 appellant filed a timely appeal from decisions of the Office of
Workers’ Compensation Programs (OWCP) dated September 18 and November 27, 2013.1
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained a left knee injury in the performance of
duty on June 13, 2013; and (2) whether OWCP properly denied his request for an oral hearing as
untimely under 5 U.S.C. § 8124.
1

The Board notes that this appeal was received by the Board on March 18, 2014. One hundred and eighty days
from September 18, 2013, the date of OWCP’s decision, was March 17, 2014. Since using March 17, 2013, the date
the appeal was received by the Clerk of the Board would result in the loss of appeal rights, the date of the postmark,
March 12, 2014, is considered the date of filing. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 19, 2013 appellant, then a 34-year-old law enforcement officer/instructor, filed a
claim for benefits alleging that he injured his left knee while engaged in training exercises on
June 13, 2013. After performing several drills, he felt pain in his left knee.
In a June 20, 2013 report, Dr. J. Kevin Brooks, a specialist in orthopedic surgery, stated
that appellant had been experiencing left knee pain since June 13, 2013 after teaching a training
class on that date. He related that active flexion and extension caused the most pain. Dr. Brooks
advised that appellant had intermittent left knee swelling with occasional locking and catching.
On examination, the left knee revealed no effusion or erythema, no specific tenderness on
palpation, with normal alignment and full flexion and extension. All of the ligaments appeared
to be stable. Appellant underwent x-ray testing of the knee which showed well-maintained joint
space and essentially normal findings.
Dr. Brooks diagnosed left knee joint effusion, derangement and contusion. He referred
appellant for a magnetic resonance imaging (MRI) scan of the left knee to determine whether he
had sustained a meniscal/cartilage tear.
In a report dated June 24, 2013, Dr. Brooks stated that appellant’s symptoms remained
unchanged. The results of the June 21, 2013 MRI scan showed an approximately one centimeter
long, thin cleavage tear at the body segment of the medial meniscus, a few small, shallow erosions
and chondral fissures at the medial compartment, chondral fissures and blistering at the
patellofemoral articulation and small effusion. Dr. Brooks diagnosed a medial meniscal tear of the
left knee, left knee joint effusion, derangement and contusion and prescribed a course of
physical/occupational therapy.
In a June 26, 2013 CA-20 duty status form report, Dr. Brooks advised that he had
examined appellant for a left knee injury on June 14, 2013. He checked a box indicating that
appellant’s injury corresponded with his description of how the work incident occurred.
By letter dated August 14, 2013, OWCP informed appellant that it had initially handled
his claim administratively and authorized payment of a limited amount of medical expenses.
Because his medical bills had exceeded $1,500.00, it would adjudicate the merits of his claim.
OWCP requested additional factual and medical evidence to determine whether appellant was
eligible for compensation benefits. It asked him to submit a comprehensive medical report from
his treating physician describing his symptoms and the medical reasons for how his claimed knee
condition was causally related to his federal employment. OWCP requested that he submit the
additional evidence within 30 days.
In a July 30, 2013 report, Dr. Brooks reiterated his previous findings and conclusions.
Appellant also submitted several reports from a physical therapist for treatment of his left knee
condition.
On September 9, 2013 appellant explained that on June 13, 2013 he was assisting with
instruction as to how to prevent a low tackle. The student he was instructing was required to

2

kick his feet back and place all of his weight on appellant’s back, as appellant attempted to grab
the student’s leg. Appellant stated that this activity caused stress to his back and legs.
By decision dated September 18, 2013, OWCP denied appellant’s claim, finding that he
failed to submit sufficient medical evidence to support a left knee injury in the performance of
duty on June 13, 2013.
On October 23, 2013 appellant requested an oral hearing.
By decision dated November 27, 2013, OWCP denied appellant’s request for an oral
hearing.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.4 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.6 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.7
The medical evidence required to establish causal relationship is usually rationalized
medical evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the

3

Id. at § 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

John J. Carlone, 41 ECAB 354 (1989).

7

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(a)(14).

3

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.8
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.9
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his or her condition was caused precipitated or aggravated by his or her
employment is sufficient to establish causal relationship.10
ANALYSIS -- ISSUE 1
OWCP accepted that appellant experienced left knee pain while engaged in training
exercises on June 13, 2013. The question of whether this employment incident caused a personal
injury can only be established by probative medical evidence.11 The Board finds that appellant has
not submitted sufficient medical evidence to establish that the June 13, 2013 employment incident
caused his left knee condition.
Dr. Brooks submitted several form reports in which he noted appellant’s complaints of
left knee pain on examination. He diagnosed a torn left medial meniscus in addition to left knee
effusion, derangement and contusion. These reports, however, do not address how the diagnoses
relate to the June 13, 2013 incident at work. The weight of medical opinion is determined by the
opportunity for and thoroughness of examination, the accuracy and completeness of physician’s
knowledge of the facts of the case, the medical history provided, the care of analysis manifested
and the medical rationale expressed in support of stated conclusions.12 On June 20, 2013
Dr. Brooks indicated that appellant began noticing left knee pain on June 13, 2013 after teaching
a training class on that date. He related that appellant was experiencing intermittent left knee
swelling, locking and catching. Dr. Brooks referred him for an MRI scan which showed a torn
left meniscus. He was provided physical therapy.
Dr. Brooks did not adequately address how appellant’s left knee condition was causally
related to the June 13, 2013 work incident. He did not describe the training incident involved,
which appellant stated consisted of a student placing weight on his back during a tackle exercise.
Dr. Brooks did not provide a rationalized medical explanation as to how this maneuver caused or
contributed to the torn left meniscus injury. The medical record does not explain how appellant
sustained a left knee injury because he was engaged in training exercises on June 13, 2013. The
June 26, 2013 form report from Dr. Brooks supported causal relationship with a check mark.
8

Id.

9

See Joe T. Williams, 44 ECAB 518, 521 (1993).

10

Id.

11

Supra note 6.

12

See Anna C. Leanza, 48 ECAB 115 (1996).

4

This is insufficient to establish the claim. The Board has held that without further explanation or
rationale, a checked box on a form report is not sufficient to establish causation.13 Appellant
failed to provide a medical report from a physician that explains how the work incident of
June 13, 2013 caused or contributed to the claimed left knee injury.
Appellant submitted several reports from a physical therapist, but these reports do not
constitute medical evidence under Section 8101(2). A healthcare provider such as a nurse,
acupuncturist, physician’s assistant or physical therapist is not a physician as defined under
FECA. Their reports do not constitute competent medical evidence to establish a medical
condition.14 OWCP properly denied appellant’s claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides that a claimant for compensation not satisfied with
a decision of the Secretary ... is entitled, on request made within 30 days after the date of the
issuance of the decision, to a hearing on his claim before a representative of the Secretary.15
Section 10.615 of the federal regulations implementing this section of FECA provides that a
claimant shall be afforded a choice of an oral hearing or a review of the written record.16 The
request must be sent within 30 days (as determined by postmark or other carrier’s date marking)
of the date of the decision for which a hearing is sought.17 A hearing is a review of an adverse
decision by an OWCP hearing representative. Initially, the claimant can choose between two
formats: an oral hearing or a review of the written record. In addition to the evidence of record,
the claimant may submit new evidence to the hearing representative.18 A request for either an
oral hearing or a review of the written record must be submitted, in writing, within 30 days of the
date of the decision for which the hearing is sought.19 A claimant is not entitled to a hearing if
the request is not made within 30 days of the date of the decision.20 OWCP has discretion,
however, to grant or deny a request that is made after this 30-day period.21 In such a case, it will
13

Debra S. King, 44 ECAB 203 (1992); Salvatore Dante Roscello, 31 ECAB 247 (1979).

14

5 U.S.C. § 8101(2); see also G.G., 58 ECAB 389 (2007); Jerre R. Rinehart, 45 ECAB 518 (1994); Barbara J.
Williams, 40 ECAB 649 (1989); Jan A. White, 34 ECAB 515 (1983).
15

Id. at § 8124(b)(1).

16

20 C.F.R. § 10.615.

17

Id. at § 10.616(a).

18

Supra note 16.

19

Supra note 17.

20

James Smith, 53 ECAB 188 (2001).

21

20 C.F.R. § 10.616(b).

5

determine whether a discretionary hearing should be granted and, if not, will so advise the
claimant with reasons.22
While a claimant may not be entitled to a hearing as a matter of right if the request is
untimely, OWCP has the discretionary authority to grant the request and must properly exercise
such discretion.23
ANALYSIS -- ISSUE 2
On October 23, 2013 appellant requested an oral hearing. Because he did not request a
hearing within 30 days of the September 18, 2013 decision, he was not entitled to a hearing as a
matter of right under section 8124(b)(1). OWCP exercised its discretion and determined that the
issue could be resolved equally well through a request for reconsideration and the submission of
additional evidence. The Board finds that it did not abuse its discretion in denying appellant’s
request for an oral hearing in its November 27, 2013 decision.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a left knee injury
in the performance of duty on June 13, 2013. The Board finds that OWCP did not abuse its
discretion in denying appellant’s request for an oral hearing.

22

Supra note 20.

23

See id.; Cora L. Falcon, 43 ECAB 915 (1992); Mary B. Moss; 40 ECAB 640 (1989); Rudolph Bermann, 26
ECAB 354 (1975).

6

ORDER
IT IS HEREBY ORDERED THAT the November 27 and September 18, 2013
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: August 4, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

